Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 07/15/2021. Currently, claims 1-4, 6-16 and 18-21 are pending in the application. Claims 5 and 17 have been cancelled.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-11, 13-14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHEN et al (US 20090075426 A1).

Regarding claim 1, Figure 3 of SHEN discloses an apparatus, comprising: 
a first portion (1203) of a lead frame (100), and a second portion (1201) of a lead frame, the first portion of the lead frame and the second portion of the lead frame electrically connected to at least a first lead (120, left one in the Figure) and a second lead (120, right one in the Figure) of a plurality of leads (120) respectively; 
an integrated circuit die (20) including a first side opposite to a second side including bond pads (202); 
a component (70) bridging a space between the first portion of the lead frame and the second portion of the lead frame, the component having a first portion (70 directly between 20 and 1203) disposed between the first side of the integrated circuit die and a surface of the first portion of the lead frame, and having a second portion (70 directly between 20 and 1201) disposed between the first side (bottom side in the Figure) of the integrated circuit die and a surface of the second portion of the lead frame; and 
an adhesive (30 or 80 as shown in Figure 4, [0027]) attaching the first side of the integrated circuit die to the surface of the first portion of the lead frame, and attaching the first side of the integrated circuit die to the surface of the second portion of the lead frame.




Regarding claim 2, Figure 3 of SHEN discloses that the apparatus of claim 1, wherein the adhesive (30 or 80) abuts the first portion of the component, at the first portion of the lead frame and abuts the second portion of the component at the second portion of the lead frame.  

Regarding claim 8, Figure 3 of SHEN discloses that the apparatus of claim 1, wherein an area of the component (70) is less than an area of the integrated circuit die (20), from a top view of the apparatus (70 is a sticky polymer coating near the interval between the ends of the first inner leads 1201 and the second leads, thus 70 covers only a portion of the die 20 and hence the area 70 would be smaller than the area of 20 based on the teaching of SHEN, [0028]).  

Regarding claim 9, Figure 3 of SHEN discloses that the apparatus of claim 1, wherein the integrated circuit die (20) overhangs the component (70) on each side of a width dimension of the component.  

Regarding claim 10, Figure 3 of SHEN discloses that the apparatus of claim 1, wherein the integrated circuit die (20) is electrically connected to at least one of the plurality of leads (120).  

Regarding claim 11, Figure 3 of SHEN discloses that the apparatus of claim 10, wherein the first portion (1203) of the lead frame and the second portion (1201) of the lead frame are electrically isolated from each other (1203 and 1201 are isolated since they are connected with different input/output of the device 20).  


Regarding claim 13, Figure 3 of SHEN discloses that the apparatus of claim 10, wherein the first portion (1203) of the lead frame is a first die attach pad and the second portion (1201) of the lead frame is a second die attach pad (1201 and 1203 are used to attach die 20 and 10).  

Regarding claim 14, Figure 6 of SHEN discloses an apparatus, comprising: 
a first portion (1203) of a lead frame (100), and a second portion (1201) of a lead frame, the first portion of the lead frame and the second portion of the lead frame electrically connected to at least a first lead (120, left one in the Figure) and a second lead (120, right one in the Figure) of a plurality of leads respectively; 
a component (70, please see the upside down Figure above) bridging a space between the first portion of the lead frame and the second portion of the lead frame; 
an adhesive (40, [0027]) in contact with the component (70);
an integrated circuit die (10, please consider upside down Figure 6) having a portion on the component and another portion on the adhesive; and 
3,a third portion (end portion of left 120) of the lead frame and a fourth portion (end portion of right 120) of the lead frame electrically isolated from each other (the end portions are not connected to each other, leads 120 are isolated in final product).  

Regarding claim 16, Figure 6 of SHEN discloses that the apparatus of claim 14, wherein the integrated circuit die (10) is electrically connected to at least one of the plurality of leads ([0035]).


Regarding claim 18, Figure 6 of SHEN discloses that the apparatus of claim 14, wherein the first portion (1203) of the lead frame (120) and the third portion (end portion of 120, left one) of the lead frame are electrically connected to each other, and the second portion (1201) of the lead frame and the fourth portion (end portion of 130, right one) of the lead frame are electrically connected to each other.  

Regarding claim 20, Figure 6 of SHEN discloses that the apparatus of claim 14, wherein a plane along a surface (in contact with 10) of the adhesive (40) is coplanar with a plane along a surface of the component (70).  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being obvious over SHEN et al (US 20090075426 A1) in view of Wang et al (US 9209119 B1).

Regarding claims 3 and 15, Figure 3 or 6 of SHEN does not teach that the apparatus of claim 1, wherein the component is a dry film.  Or
The apparatus of claim 14, wherein the component is one of a dry film and a solder resist.  

However, Wang is a pertinent art which teaches a semiconductor package using lead frame, wherein Figure 2 of Wang teaches such a lead frame having a first portion (201, left one in the Figure 2D) of a lead frame (202), and a second portion (201, middle one in the Figure 2D) of a lead frame (202), the first portion of the lead frame and the second portion of the lead frame electrically connected to at least a first lead (222, left one) and a second lead (222, middle one) of a plurality of leads (222) respectively (please see Figure 2A-2B for lead frame and portions). Figure 2 of Wang further teaches a component (portion of mold 208 directly under 204, Figure 2E) bridging a space between the first portion of the lead frame and the second portion of the lead frame, wherein the portion of mold 208 directly under 204 in Figure 2E is a cured mold (dry film) (Col.3, lines 47-63 of Wang).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the component (70, Figure 3/6 of SHEN) as cured dry film according to the teaching of Wang in order to strongly bond the devices to the lead frame. Further, the court has held that a simple substitution of one known element for another (dry film 
Further, in regards to the limitation of the component being a solder resist in claim 15, this limitation does not distinguish the present invention over the prior art of SHEN in view of Wang who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).


Claims 4, 6-7, 12, 19 and 21 are rejected under 35 U.S.C. 103 as being obvious over SHEN et al (US 20090075426 A1).

Regarding claim 4, Figure 3 of SHEN does not explicitly teach that the apparatus of claim 1, wherein the component (70) is a solder resist.  

However, the above limitation does not distinguish the present invention over the prior art of SHEN who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).


Regarding claims 6 and 21, Figure 3 of SHEN does not explicitly teach that the apparatus of claim 1, wherein the component (70) is generally between 25 and 30 microns in thickness from a side view of the apparatus. Or
The apparatus of claim 1, wherein a thickness of the component (70) is less than a thickness of each of the first portion (1203) and the second portion (1201) of the lead frame.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Figure 3 of SHEN does not explicitly teach that the apparatus of claim 1, wherein the component (70) generally has a T shape from a top view of the apparatus.  

However, it has been held that the configuration of the container (general shape of the component) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 12 and 19, Figure 3 or 6 of SHEN does not teach that the apparatus of claim 1, wherein the first portion (1203) of the lead frame operates at a voltage higher than an operating voltage of the second portion (1201) of the lead frame. Or

 
However, the above limitation does not distinguish the present invention over the prior art of SHEN who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Response to Arguments


Applicant's arguments filed on 07/15/2021 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 1 includes: Claim 1 as amended recites "the component directly contacting a surface of the integrated circuit die". As the polymer 70 does not directly contact the surface of the chip 20 of Shen, it is believed Claim 1 and Claims dependent thereon are allowable.



In response, the Examiner respectfully disagrees with this argument as Figure 3 of SHEN teaches that the component (70) directly contacting a surface (bottom surface in the Figure) of the integrated circuit die (20).

Applicant’s main argument regarding claim 14 includes: Claim 14 as amended recites "an integrated circuit die having a portion directly contacting the component and another portion on the adhesive". 

In response, the Examiner respectfully disagrees with this argument as Figure 3 of SHEN teaches that an integrated circuit die (10) having a portion directly contacting the component (70) and another portion on the adhesive (40).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
07/24/2021